Citation Nr: 1735912	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  He died on October [redacted], 2007 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the Regional Office (RO) in Houston, Texas.   

The appellant testified before the Veterans Law Judge (VLJ) in May 2012 at a hearing held at the RO.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in April 2014.  At that time, the Board denied the claim for entitlement to accrued benefits, remanded the claim for entitlement to service connection for the cause of the Veteran's death, and remanded a claim for an earlier effective date for the award of death pension benefits.  The earlier effective date claim was remanded for the issuance of a statement of the case (SOC) which was mailed to the appellant in April 2014.  No response to the SOC was received and the appeal for an earlier effective date for the award of death pension benefits was not perfected.  This claim is therefore not before the Board.  The claim for service connection for the cause of the Veteran's death has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran died in October 2007 due to the effects of end stage colon cancer.

2.  At the time of his death in October 2007, the Veteran was not service-connected for any disabilities.

3.  The Veteran was not exposed to ionizing radiation during active duty service.

4.  The Veteran's metastatic adenocarcinoma of the colon and peritoneal
carcinomatosis was not incurred during service or until many years after discharge and was not otherwise etiologically related to active duty service, to include exposure to non-ionizing radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran died in October 2007.  The death certificate  lists the cause of death as end stage colon cancer.  The appellant contends that the Veteran's colon cancer was incurred due to radiation or toxic chemical exposure. 

In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board finds that the first element of service connection for the cause of the Veteran's death-a current disability-is demonstrated.  The Veteran's adenocarcinoma of the colon was initially diagnosed in July 2001 at the New Orleans VA Medical Center (VAMC).  The first indication of the disease was observed two months earlier, in May 2001, when the Veteran presented with positive hemoccult stools during a routine physical.  Further workup with a barium enema and colonoscopy showed a 1.4 centimeter (cm) mass in the ascending colon confirmed by CT scan.  A right hemicolectomy was performed on July 6, 2001.  The Veteran was cancer-free for several years thereafter with normal colonoscopies until December 2004, when he presented to the New Orleans VAMC emergency department with complaints of right upper quadrant pain and weight loss.  An abdominal CT showed multiple liver metastases.  The Veteran underwent chemotherapy and was transferred to the Houston VAMC following Hurricane Katrina in August 2005, where he received more chemotherapy.  Testing revealed a mild progression of the metastases to the lung and liver in August 2006, and a September 2007 biopsy of a mass in the colon showed a metastatic poorly differentiated adenocarcinoma.  The Veteran's last course of chemotherapy was administered on September 13, 2007, but he and his family decided to discontinue the treatment due to the side effects and the terminal nature of the Veteran's disease.  He died on October [redacted], 2007 due to metastatic adenocarcinoma of the colon and peritoneal carcinomatosis.

As noted above, the appellant contends that the Veteran's colon cancer is due to exposure to radiation and other toxic substances.  Service connection for disorders claimed as due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

With regards to the various theories of entitlement described above, the Board notes that cancer of the colon is entitled to presumptive service connection under 38 C.F.R. § 3.309(d) if the Veteran meets the definition of a "radiation-exposed veteran" in 38 C.F.R. § 3.309(d)(3).  See also 38 U.S.C.A. § 1112(c).  The term "radiation-exposed veteran" requires participation in a "radiation-risk activity," such as on-site participation in a test involving the atmospheric detonation of a nuclear device, or presence at a test site during the official operational period of an atmospheric nuclear test.  See 38 C.F.R. § 3.309(d)(3).  Nothing in the record establishes, and the appellant does not contend, that the Veteran meets the definition of a "radiation-exposed veteran."  Instead, the appellant contends that the Veteran was possibly exposed to radiation through his work around radar and navigation equipment after service.  She testified in May 2012 that the Veteran worked for 28 years for a company around radar equipment.  Service records also show that the Veteran served as a radar repairman from December 1965 to April 1969, but are completely negative for evidence of ionizing radiation exposure or any indication that the Veteran meets the definition of a "radiation-exposed veteran."  Service connection for cancer of the colon on a presumptive basis as a disease specific to radiation-exposed veterans in accordance with 38 C.F.R. § 3.309(d) is therefore not warranted.  

The Board must now determine whether service connection is warranted for the cause of the Veteran's death under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.  Colon cancer is a radiogenic disease for purposes of VA disability compensation benefits.  38 C.F.R. § 3.311(b)(2)(x).  However, the Board finds that the special development procedures provided in 38 C.F.R. § 3.311 do not apply in the current case as there is no evidence the Veteran was exposed to ionizing radiation during service.  Additionally, the appellant does not contend that the Veteran's " disease is a result of exposure to ionizing radiation in service."  38 C.F.R. § 3.311(a), (b)(1).  As noted above, there is no evidence the Veteran participated in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3) and no other evidence of ionizing radiation exposure associated with his active duty service as a radiation repairman.  Moreover, the appellant's statements and testimony in this case show that she believes the Veteran was exposed to radiation through his post-service employment.  She testified in May 2012 that she had "no idea" whether the Veteran was exposed to radiation through his in-service duties and linked his colon cancer to exposure after service.  The Board therefore finds that the special development procedures in 38 C.F.R. § 3.311do not apply to the current case.

Finally, the Board must address service connection for the cause of the Veteran's death as directly due to service under 38 C.F.R. § 3.303.  The first element of service connection is demonstrated as the Veteran was clearly diagnosed and treated for colon cancer beginning in 2001.  To establish the second and third elements of direct service connection, the record must contain sufficient evidence of exposure to radiation during service and competent evidence of a link between a current disability and such exposure.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, the Board finds that there is evidence of non-ionizing radiation exposure during service, but no competent evidence of a link between the exposure and the Veteran's cause of death due to colon cancer.  

The Veteran's service personnel records establish that he served as a radar repairman for several years during active duty.  Although there is no evidence in the service records that he was exposed to any type of radiation, the Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311, but is an in-service injury for the purpose of establishing the second element of service connection under 38 C.F.R. § 3.303.  The Board will therefore resolve all doubt in favor of the appellant, and find that the Veteran was exposed to non-ionizing radiation during service in connection with his duties as a radar repairman from December 1965 to April 1969.

With respect to the third element of service connection-a nexus between the Veteran's in-service radiation exposure and cause of death due to colon cancer-there is no competent evidence in support of the claim.  Service treatment records do not indicate such a link between service and the Veteran's colon cancer, and there are no findings indicating cancer or abnormalities of the colon.  The Veteran's systems and laboratory tests were also normal at the September 1969 examination for separation.  There is no evidence of malignant tumors within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, there is no post-service evidence of colon cancer until May 2001, more than 30 years after discharge, when the Veteran had a positive hemoccult stool test during a routine examination at the New Orleans VAMC.  There are also no competent medical opinions of record connecting the Veteran's death from colon cancer to service.  None of the Veteran's treating physicians have provided an opinion in support of the claim, and while his VAMC medical records record a history of radiation exposure during and after military service, other possible etiologies were also documented such as a family history of cancer in December 2004.  Thus, VA clinical records note the Veteran's past history, but do not contain any actual medical opinions addressing the etiology of the diagnosed colon cancer.  

The Board has also considered the appellant's statements connecting the Veteran's death due to colon cancer to radiation exposure.  However, as discussed above, the appellant has consistently related the Veteran's death to his post-service employment around radar and navigation equipment and possible chemical exposure.  She has not specifically argued that the Veteran's colon cancer was incurred due to any service duties or exposure associated with his military service.  To the extent the appellant's claim is itself evidence that the Veteran's colon cancer is due to service, as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Her contentions are therefore outweighed by the competent evidence weighing against service connection for colon cancer as the cause of the Veteran's death. 

In conclusion, the Board is sympathetic to the appellant's claim, but the evidence of record does not establish that service connection is warranted for the cause of the Veteran's death due to colon cancer.  The evidence is against a finding that the Veteran's death was related to active duty service, to include exposure to ionizing radiation or any other type of radiation associated with his service as a radar repairman.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

	
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


